127 F.3d 1096
Robert B. Surrickv.Disciplinary Board of Supreme Court of Pennsylvania, John L.Doherty, Chief Disciplinary Counsel, Thomas A. Leonard,Patricia S. McGivern, Gerald C. Paris, Michael Witherel,Robert J. Kerns, Leonard A. Sloane, MAry Watson Carson,Alfred Marroletti, Stephen T. Saltz, Carolyn 'Raven'Rudnitsky, Robert N.C. Nix, III, Gregory P. Miller, DukeGeroge, Jr., William R. Caroselli, Thomas J. Elliott, AngeloL. Scaricamazza, Jr.
NO. 97-1140
United States Court of Appeals,Third Circuit.
Aug 21, 1997

Appeal From:  E.D.Pa. ,No.97cv00184 ,
McGlynn, J.


1
Affirmed.